UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,

                                     Plaintiff,
                                                                   19-CV-8881 (CM)
                      -against-
                                                               ORDER OF DISMISSAL
CITY OF NEW YORK (HRA),

                                     Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

        Plaintiff Yvonne Frost brings this action alleging that Defendants violated her rights. By

order dated November 1, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the Court

dismisses the complaint.

                                   STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

       Plaintiff drafted this complaint using the general complaint form provided by this Court.

She states the following:

       The defendants are stealing my money – taking it away and using me dry to bring
       them settlements. The fact is the defendant have twice toyed/taken my award. It
       do not look good because I have already told them defendants I dont want to work
       for/with them. My words mean nothing.

       There is another scene unfolding. A key was given to someone (not me) I want it.
       The key belongs to me. On the Irish side ‘G’ was promised marriage. I heard via
       vision someone said ‘let’s go the Irish way the little girl was holding hands.’ I see
       money given for cigar. I want that money too.

ECF No. 2, at 5 (errors in original).

                                           DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

                                                   2
Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend. 1

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    November 5, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       1
          Because of Plaintiff’s vexatious and frivolous litigation history, in two separate actions,
the Court ordered her to submit declarations showing cause why she should not be barred from
filing any further actions in this Court IFP without first obtaining permission from this Court to
file her complaint.1 See Frost v. City of New York (HRA), ECF 1:19-CV-9001, 4 (S.D.N.Y. Oct.
11, 2019); Frost v. City of New York (HRA), ECF 1:19-CV-8936, 4 (S.D.N.Y. Oct. 22, 2019).
Plaintiff filed this action on September 25, 2019, before the Court issued these orders.


                                                  3
